Title: From George Washington to Thomas Randall, 30 August 1790
From: Washington, George
To: Randall, Thomas

 

Sir
New York Augst 30th 1790.

On the 2nd of May 1789, I wrote to you requesting that my acknowledgments might be offered to the Gentlemen who had presented an elegant Barge to me, on my arrival in this City. As I am, at this moment, about commencing my journey to Virginia, and consequently shall have no farther occasion for the use of the Barge, I must now desire that you will return it in my name, and with my best thanks, to the original Proprietors. At the same time I shall be much obliged to you, if you will have the goodness to add on my part, that in accepting their beautiful Present, I considered it as a pledge of that real urbanity, which I am happy in declaring I have experienced on every occasion, during my residence among them: that I ardently wish every species of prosperity may be the constant portion of the respectable citizens of New York: and that I shall always retain a grateful remembrance of the polite attention of those Citizens in general, and of those in particular to whom the contents of this Note are addressed. I am with sentiments of regard & esteem, Sir Your Most obedient & Very humble Servant

G. W.

